DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 112(b) rejection to claim(s) 17-19 have been withdrawn in light of the instant amendment.
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive.
For claims 1, 9 and 17, Applicant argues that that the cited references do not disclose 
the amended limitations.  The Office disagrees.
	First, for claim 1, Applicant argues that the cited references do not disclose the limitation related to performing transformation of JSON Patch operation on resource snapshot from resource configuration for running application in cloud environment. The Office disagrees.
	Dornemann discloses backup/restore and transformation in cloud environment (Dornemann [0004] the VM running on the production client device may be backed up such that the VM can be restored. [0081] a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116. [0210] modify or transform secondary copies 116. [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.)
Dornemann does not teach transformation comprising a set of JavaScript Object 
Notation (JSON) Patch operations on the resource snapshot, thereby transforming the resource snapshot from the first resource configuration to a second resource configuration for running the application in a second cloud environment, wherein performing a JSON Patch operation from the set of JSON Patch operations comprises: selecting, using a regular expression, at least a portion of a path in the resource snapshot or a at least a portion of a value in the path in the resource snapshot; and applying the JSON Patch operation using the at least a portion of the path in the resource snapshot or the at least a portion of the value in the path in the resource snapshot; based on the second resource configuration
	However, Hashimoto teaches 
from the first resource configuration to a second resource configuration for running the application in a second cloud environment (Hashimoto [0012] applying the first set of configurations at the information technology infrastructure may at least a partially achieves a predefined information technology objective comprising one or more of support for a software application, a multi-tier software application, self-service clusters, a software demonstration, a disposable environment, software defined networking, a resource scheduler, and/or a multi-cloud deployment. [0057] a software application may be developed in one environment before being deployed to another environment)
based on the second resource configuration (Hashimoto [0058] Deploying the software application may require configuring an enterprise's information technology infrastructure to host the software application including, for example, by provisioning, modifying, and/or de-provisioning one or more hardware resources, software resources, network resources, and/or the like. [0065] The first configuration file 125a and the second configuration file 125b may each include a programming code-based representation of the hardware resources 135a, the software resources 135b, and/or the network resources 135c in the information technology infrastructure 130. For example, the first configuration file 125a and/or the second configuration file 125b may be rendered in a configuration language and/or a data interchange language (e.g., JavaScript Object Notation (JSON)) that is human readable and editable as well as machine readable.)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Dornemann-Hashimoto teaches JSON as configuration language and/or a data 
interchange language (Hashimoto [0065]), but Dornemann-Hashimoto does not teach JavaScript Object Notation (JSON) Patch operations.
	However, Ros teaches JavaScript Object Notation (JSON) Patch operations (Ros [0024] The structured state document 14 may be updated in part from various data sources, for example by a patch operation using, for example, the JSONPatch standard. JSONPatch is a format which describes changes to a document where only part of the document has changed, such that the JSON patch operation can be used to apply changes to the document without having to change the whole document, thereby saving data bandwidth.)
Dornemann, Hashimoto and Ros are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann, Hashimoto and Ros to modify the Dornemann-Hashimoto’s system with Ros’ teaching. The motivation for doing so would be to have (Ros [0024]) JSON patch operation can be used to apply changes to the document without having to change the whole document, thereby saving data bandwidth.
Dornemann-Hashimoto-Ros does not teach wherein performing a JSON Patch operation from the set of JSON Patch operations comprises: selecting, using a regular expression, at least a portion of a path in the resource snapshot or a at least a portion of a value in the path in the resource snapshot; and applying the JSON Patch operation using the at least a portion of the path in the resource snapshot or the at least a portion of the value in the path in the resource snapshot;
However, Song teaches using a regular expression, at least a portion of a value (Song [0154] A map element may include a regular expression "regex" to match user agent strings, and a URL reference to match the mapping description file associated with the matching user agents.)
Dornemann, Hashimoto, Ros and Song are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann, Hashimoto, Ros and Song to modify the Dornemann-Hashimoto-Ros’s system with Song’s teaching. The motivation for doing so would be to use (Song [0154]) regular expression for string match. That improves the efficiency of JSON patch operation.
	Next, for claim 9 and 17, Applicant argues as similar to claim 1.
The combination of Dornemann, Hashimoto, Ros and Song discloses the amended limitations of independent claims 1, 9 and 17.
Next, for claims 5, 7, 13, 15, Applicant’s arguments for dependent claims 5, 7 and 13, 15 are based on their respective base independent claims 1 and 9, which are addressed above.
Next, for claims 2, 3, 10, 11 and 18, Applicant’s arguments for dependent claims 2, 3, 10, 11 and 18 are based on their respective base independent claims 1, 9 and 17, which are addressed above.
Next, for claims 4, 12 and 19, Applicant’s arguments for dependent claims 4, 12 and 19 are based on their respective base independent claims 1, 9 and 17, which are addressed above.
Next, for claims 6, 8, 14, 16 and 20, Applicant’s arguments for dependent claims 6, 8, 14, 16 and 20 are based on their respective base independent claims 1, 9 and 17, which are addressed above.
Claim Objections
Claim(s) 9 and 17 objected to because of the following informalities:  
The Examiner notes that claim 1 recites “wherein performing a JSON Patch operation”
while claim 9 and 17 recite ““wherein a JSON Patch operation” - missing “performing”. 
The Examiner notes that claim 1 and 17 recite “the set of JSON Patch operations” while claim 9 recites ““the set of JSON operations” - missing “Patch”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dornemann (US 20200301891 A1), in view of Hashimoto (US 20200186416 A1), further in view of Ros (US 20200226120 A1), further in view of Song (US 20050066037 A1).
Regarding Claim 1, Dornemann teaches
A method for restoring an application, comprising: (Dornemann [0004] the VM running on the production client device may be backed up such that the VM can be restored)
extracting, by a processor, a resource snapshot into a memory, wherein the resource snapshot is specific to a first cloud environment, (Dornemann [0064] Any given computing device comprises one or more processors, as well as corresponding non-transitory computer memory for storing computer programs which are to be executed by the one or more processors. a computing device includes cloud computing resources, which may be implemented as virtual machines. [0081] a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116.)
and the resource snapshot specifies a first resource configuration in the first cloud environment for running the application in the first cloud environment; (Dornemann [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.)
performing, by the processor, a transformation (Dornemann [0210] modify or transform secondary copies 116)
and restoring, by the processor, the application to the second cloud environment from the resource snapshot based on the second resource configuration. (Dornemann [0082] Secondary storage computing devices 106 may index secondary copies 116 (e.g., using a media agent 144), enabling users to browse and restore at a later time and further enabling the lifecycle management of the indexed data.)
Dornemann does not teach transformation comprising a set of JavaScript Object 
Notation (JSON) Patch operations on the resource snapshot, thereby transforming the resource snapshot from the first resource configuration to a second resource configuration for running the application in a second cloud environment, wherein performing a JSON Patch operation from the set of JSON Patch operations comprises: selecting, using a regular expression, at least a portion of a path in the resource snapshot or a at least a portion of a value in the path in the resource snapshot; and applying the JSON Patch operation using the at least a portion of the path in the resource snapshot or the at least a portion of the value in the path in the resource snapshot; based on the second resource configuration
	However, Hashimoto teaches 
from the first resource configuration to a second resource configuration for running the application in a second cloud environment (Hashimoto [0012] applying the first set of configurations at the information technology infrastructure may at least a partially achieves a predefined information technology objective comprising one or more of support for a software application, a multi-tier software application, self-service clusters, a software demonstration, a disposable environment, software defined networking, a resource scheduler, and/or a multi-cloud deployment. [0057] a software application may be developed in one environment before being deployed to another environment)
based on the second resource configuration  (Hashimoto [0058] Deploying the software application may require configuring an enterprise's information technology infrastructure to host the software application including, for example, by provisioning, modifying, and/or de-provisioning one or more hardware resources, software resources, network resources, and/or the like. [0065] The first configuration file 125a and the second configuration file 125b may each include a programming code-based representation of the hardware resources 135a, the software resources 135b, and/or the network resources 135c in the information technology infrastructure 130. For example, the first configuration file 125a and/or the second configuration file 125b may be rendered in a configuration language and/or a data interchange language (e.g., JavaScript Object Notation (JSON)) that is human readable and editable as well as machine readable.)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Dornemann-Hashimoto teaches JSON as configuration language and/or a data 
interchange language (Hashimoto [0065]), but Dornemann-Hashimoto does not teach JavaScript Object Notation (JSON) Patch operations.
	However, Ros teaches JavaScript Object Notation (JSON) Patch operations (Ros [0024] The structured state document 14 may be updated in part from various data sources, for example by a patch operation using, for example, the JSONPatch standard. JSONPatch is a format which describes changes to a document where only part of the document has changed, such that the JSON patch operation can be used to apply changes to the document without having to change the whole document, thereby saving data bandwidth.)
Dornemann, Hashimoto and Ros are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann, Hashimoto and Ros to modify the Dornemann-Hashimoto’s system with Ros’ teaching. The motivation for doing so would be to have (Ros [0024]) JSON patch operation can be used to apply changes to the document without having to change the whole document, thereby saving data bandwidth.
Dornemann-Hashimoto-Ros does not teach wherein performing a JSON Patch operation from the set of JSON Patch operations comprises: selecting, using a regular expression, at least a portion of a path in the resource snapshot or a at least a portion of a value in the path in the resource snapshot; and applying the JSON Patch operation using the at least a portion of the path in the resource snapshot or the at least a portion of the value in the path in the resource snapshot;
However, Song teaches using a regular expression, at least a portion of a value (Song [0154] A map element may include a regular expression "regex" to match user agent strings, and a URL reference to match the mapping description file associated with the matching user agents.)
Dornemann, Hashimoto, Ros and Song are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann, Hashimoto, Ros and Song to modify the Dornemann-Hashimoto-Ros’s system with Song’s teaching. The motivation for doing so would be to use (Song [0154]) regular expression for string match. That improves the efficiency of JSON patch operation. 
Regarding Claim 2, Dornemann, Hashimoto, Ros and Song teach
The method of claim 1, further comprising: determining, by the processor, that performance of the transformation succeeded; and wherein restoring the application to the second cloud environment comprises restoring the application to the second cloud environment in response to determining that the performance of the transformation succeeded. 
Dornemann discloses performance of the transformation (Dornemann [0210] modify or transform secondary copies 116) and wherein restoring the application to the second cloud environment comprises restoring the application to the second cloud environment (Dornemann  [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.) 
Hashimoto discloses determining, by the processor, that performance of the … succeeded (Hashimoto [0064] in order to support the deployment, testing, and/or maintenance of a software application at the first information technology infrastructure  130a, the first information technology infrastructure 130a may be configured based on a first configuration file 125a and/or a second configuration file 125b created respectively. [0115] the information technology infrastructure controller 110 may implement the execution plan 190 based at least on the configurations associated with the execution plan 190 having successfully passed the multitier validation.)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 3, Dornemann, Hashimoto, Ros and Song teach
The method of claim 2, wherein determining that the performance of the transformation succeeded comprises determining, using at least one test operation, that the resource snapshot is formatted in the second resource configuration.  
Dornemann discloses performance of the transformation (Dornemann [0210] modify or transform secondary copies 116)
Hashimoto discloses , wherein determining that the performance of the succeeded comprises determining, using at least one test operation, that the resource snapshot is formatted in the second resource configuration (Hashimoto [0115] the information technology infrastructure controller 110 may implement the execution plan 190 based at least on the configurations associated with the execution plan 190 having successfully passed the multitier validation.)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 4, Dornemann, Hashimoto, Ros and Song teach
The method of claim 1, wherein another JSON Patch operation from the set of JSON Patch operations in the transformation includes a path reference or a value reference with a wildcard character.  
Dornemann discloses transformation (Dornemann [0210] modify or transform secondary copies 116) and a path reference or a value reference (Dornemann [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.)
Hashimoto discloses configuration file with JSON notation (Hashimoto [0065] The first configuration file 125a and the second configuration file 125b may each include a programming code-based representation of the hardware resources 135a, the software resources 135b, and/or the network resources 135c in the information technology infrastructure 130. For example, the first configuration file 125a and/or the second configuration file 125b may be rendered in a configuration language and/or a data interchange language (e.g., JavaScript Object Notation (JSON)) that is human readable and editable as well as machine readable.)
Ros discloses another JSON Patch operation from the set of JSON Patch operations (Ros [0024] The structured state document 14 may be updated in part from various data sources, for example by a patch operation using, for example, the JSON Patch standard. JSON Patch is a format which describes changes to a document where only part of the document has changed, such that the JSON patch operation can be used to apply changes to the document without having to change the whole document, thereby saving data bandwidth.)
Song disclose a wildcard character (Song [0154] A map element may include a regular expression "regex" to match user agent strings, and a URL reference to match the mapping description file associated with the matching user agents.) (regular expression includes using wildcard)
Dornemann, Hashimoto, Ros and Song are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann, Hashimoto, Ros and Song to modify the Dornemann-Hashimoto-Ros’s system with Song’s teaching. The motivation for doing so would be to use (Song [0154]) regular expression for string match. That improves the efficiency of JSON patch operation.
	Regarding Claim 5, Dornemann, Hashimoto, Ros and Song teach
The method of claim 1, further comprising: receiving, by the processor, a selection of the second cloud environment; detecting, by the processor, the second resource configuration for the second cloud environment; and outputting, by the processor, a description of the second resource configuration to a user. (Hashimoto [0012] a multi-cloud deployment [0057] a software application may be developed in one environment by a team of software engineers before being deployed to another environment where the software application is tested and/or maintained by a separate team of information technology (IT) professionals.[0064] one or more configuration files specifying the configurations to apply to the first information technology infrastructure 130a and/or the second information technology infrastructure 130b as well as one or more corresponding variables. [0129] the user interface may further provide a selection of repositories 2520 at, for example, the version controller 140 from which the information technology infrastructure controller 110 may pull the first configuration file 125a and/or the second configuration file 125b. )
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 6, Dornemann, Hashimoto, Ros and Song teach
The method of claim 5, wherein detecting the second resource configuration comprises detecting, using at least one test operation, one or more paths of the second resource configuration in the second cloud environment.
Dornemann discloses one or more paths … in the second cloud environment. (Dornemann [0210] modify or transform secondary copies 116 [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.) 
Hashimoto discloses detecting, using at least one test operation (Hashimoto [0064] in order to support the deployment, testing, and/or maintenance of a software application at the first information technology infrastructure  130a, the first information technology infrastructure 130a may be configured based on a first configuration file 125a and/or a second configuration file 125b created respectively. [0115] the information technology infrastructure controller 110 may implement the execution plan 190 based at least on the configurations associated with the execution plan 190 having successfully passed the multitier validation.) the second resource configuration  (Hashimoto  [0130] The directory 2620 may be specified as a relative path from a root of the repository 2510 and set to a subdirectory matching a particular environment)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 7, Dornemann, Hashimoto, Ros and Song teach
The method of claim 1, further comprising: receiving, by the processor, a selection of the second cloud environment; detecting, by the processor, the second resource configuration for the second cloud environment; and selecting, by the processor, the transformation based on the second resource configuration.  
Dornemann discloses transformation (Dornemann [0210] modify or transform secondary copies 116) the second cloud environment (Dornemann [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.)
Hashimoto discloses a selection of the (Hashimoto [0129] the user interface may further provide a selection of repositories 2520 at, for example, the version controller 140 from which the information technology infrastructure controller 110 may pull the first configuration file 125a and/or the second configuration file 125b.)  the second resource configuration (Hashimoto [0012] a multi-cloud deployment [0057] a software application may be developed in one environment by a team of software engineers before being deployed to another environment where the software application is tested and/or maintained by a separate team of information technology (IT) professionals.[0064] one or more configuration files specifying the configurations to apply to the first information technology infrastructure 130a and/or the second information technology infrastructure 130b as well as one or more corresponding variables.)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 8, Dornemann, Hashimoto, Ros and Song teach
The method of claim 7, wherein detecting the second resource configuration comprises detecting, using at least one test operation, one or more paths of the second resource configuration in the second cloud environment. 
Dornemann discloses in the second cloud environment (Dornemann [0210] modify or transform secondary copies 116 [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.) 
Hashimoto discloses wherein detecting the second resource configuration comprises detecting, using at least one test operation, one or more paths of the second resource configuration (Hashimoto [0064] in order to support the deployment, testing, and/or maintenance of a software application at the first information technology infrastructure  130a, the first information technology infrastructure 130a may be configured based on a first configuration file 125a and/or a second configuration file 125b created respectively. [0115] the information technology infrastructure controller 110 may implement the execution plan 190 based at least on the configurations associated with the execution plan 190 having successfully passed the multitier validation. [0130] The directory 2620 may be specified as a relative path from a root of the repository 2510 and set to a subdirectory matching a particular environment)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 9, Dornemann teaches
A system, comprising: a processor; and memory communicatively coupled to the processor, wherein the memory stores instructions configured to, when executed, causes the processor to: (Dornemann [0064] Any given computing device comprises one or more processors, as well as corresponding non-transitory computer memory for storing computer programs which are to be executed by the one or more processors. a computing device includes cloud computing resources, which may be implemented as virtual machines.)
extract a resource snapshot into the memory, wherein the resource snapshot is specific to a first cloud environment,   (Dornemann [0004] the VM running on the production client device may be backed up such that the VM can be restored. [0064] a computing device includes cloud computing resources, which may be implemented as virtual machines. [0081] a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116.)
and the resource snapshot specifies a first resource configuration in the first cloud environment for running an application in the first cloud environment;  (Dornemann [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.)
perform a transformation  (Dornemann [0210] modify or transform secondary copies 116)
and restore the application to the second cloud environment from the resource snapshot. based on the second resource configuration. (Dornemann [0082] Secondary storage computing devices 106 may index secondary copies 116 (e.g., using a media agent 144), enabling users to browse and restore at a later time and further enabling the lifecycle management of the indexed data.)
Dornemann does not teach perform a transformation comprising a set of JavaScript Object Notation (JSON) Patch operations on the resource snapshot, thereby transforming the resource snapshot from the first resource configuration to a second resource configuration for running the application in a second cloud environment, wherein a JSON Patch operation from the set of JSON operations comprises: selecting, using a regular expression, at least a portion of a path in the resource snapshot or a at least a portion of a value in the path in the resource snapshot; and applying the JSON Patch operation using the at least a portion of the path in the resource snapshot or the at least a portion of the value in the path in the resource snapshot; based on the second resource configuration
	However, Hashimoto teaches 
from the first resource configuration to a second resource configuration for running the application in a second cloud environment (Hashimoto [0012] applying the first set of configurations at the information technology infrastructure may at least a partially achieves a predefined information technology objective comprising one or more of support for a software application, a multi-tier software application, self-service clusters, a software demonstration, a disposable environment, software defined networking, a resource scheduler, and/or a multi-cloud deployment. [0057] a software application may be developed in one environment before being deployed to another environment)
based on the second resource configuration  (Hashimoto [0058] Deploying the software application may require configuring an enterprise's information technology infrastructure to host the software application including, for example, by provisioning, modifying, and/or de-provisioning one or more hardware resources, software resources, network resources, and/or the like. [0065] The first configuration file 125a and the second configuration file 125b may each include a programming code-based representation of the hardware resources 135a, the software resources 135b, and/or the network resources 135c in the information technology infrastructure 130. For example, the first configuration file 125a and/or the second configuration file 125b may be rendered in a configuration language and/or a data interchange language (e.g., JavaScript Object Notation (JSON)) that is human readable and editable as well as machine readable.)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Dornemann-Hashimoto teaches JSON as configuration language and/or a data 
interchange language (Hashimoto [0065]), but Dornemann-Hashimoto does not teach JavaScript Object Notation (JSON) Patch operations.
	However, Ros teaches JavaScript Object Notation (JSON) Patch operations (Ros [0024] The structured state document 14 may be updated in part from various data sources, for example by a patch operation using, for example, the JSONPatch standard. JSONPatch is a format which describes changes to a document where only part of the document has changed, such that the JSON patch operation can be used to apply changes to the document without having to change the whole document, thereby saving data bandwidth.)
Dornemann, Hashimoto and Ros are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann, Hashimoto and Ros to modify the Dornemann-Hashimoto’s system with Ros’ teaching. The motivation for doing so would be to have (Ros [0024]) JSON patch operation can be used to apply changes to the document without having to change the whole document, thereby saving data bandwidth.
Dornemann-Hashimoto-Ros does not teach wherein a JSON Patch operation from the set of JSON operations comprises: selecting, using a regular expression, at least a portion of a path in the resource snapshot or a at least a portion of a value in the path in the resource snapshot; and applying the JSON Patch operation using the at least a portion of the path in the resource snapshot or the at least a portion of the value in the path in the resource snapshot;
However, Song teaches using a regular expression, at least a portion of a value (Song [0154] A map element may include a regular expression "regex" to match user agent strings, and a URL reference to match the mapping description file associated with the matching user agents.)
Dornemann, Hashimoto, Ros and Song are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann, Hashimoto, Ros and Song to modify the Dornemann-Hashimoto-Ros’s system with Song’s teaching. The motivation for doing so would be to use (Song [0154]) regular expression for string match. That improves the efficiency of JSON patch operation.
Regarding Claim 10, Dornemann, Hashimoto, Ros and Song teach
The system of claim 9, wherein the instructions are further configured to: determine that performance of the transformation succeeded; and wherein restoring the application to the second cloud environment comprises restoring the application to the second cloud environment in response to determining that the performance of the transformation succeeded.  
Dornemann discloses performance of the transformation (Dornemann [0210] modify or transform secondary copies 116) and wherein restoring the application to the second cloud environment comprises restoring the application to the second cloud environment (Dornemann  [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.) 
Hashimoto discloses determining, by the processor, that performance of the … succeeded (Hashimoto [0064] in order to support the deployment, testing, and/or maintenance of a software application at the first information technology infrastructure  130a, the first information technology infrastructure 130a may be configured based on a first configuration file 125a and/or a second configuration file 125b created respectively. [0115] the information technology infrastructure controller 110 may implement the execution plan 190 based at least on the configurations associated with the execution plan 190 having successfully passed the multitier validation.)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 11, Dornemann, Hashimoto, Ros and Song teach
The system of claim 10, wherein the instructions are further configured to determine that the performance of the transformation succeeded comprises determining, using at least one test operation, that the resource snapshot is formatted in the second resource configuration. 
Dornemann discloses performance of the transformation (Dornemann [0210] modify or transform secondary copies 116)
Hashimoto discloses , wherein determining that the performance of the succeeded comprises determining, using at least one test operation, that the resource snapshot is formatted in the second resource configuration (Hashimoto [0115] the information technology infrastructure controller 110 may implement the execution plan 190 based at least on the configurations associated with the execution plan 190 having successfully passed the multitier validation.)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 12, Dornemann, Hashimoto, Ros and Song teach
The system of claim 9, wherein another JSON Patch operation from the set of JSON Patch operations in the transformation includes a path reference or a value reference with a wildcard character. 
Dornemann discloses transformation (Dornemann [0210] modify or transform secondary copies 116) and a path reference or a value reference (Dornemann [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.)
Hashimoto discloses configuration file with JSON notation (Hashimoto [0065] The first configuration file 125a and the second configuration file 125b may each include a programming code-based representation of the hardware resources 135a, the software resources 135b, and/or the network resources 135c in the information technology infrastructure 130. For example, the first configuration file 125a and/or the second configuration file 125b may be rendered in a configuration language and/or a data interchange language (e.g., JavaScript Object Notation (JSON)) that is human readable and editable as well as machine readable.)
Ros discloses another JSON Patch operation from the set of JSON Patch operations (Ros [0024] The structured state document 14 may be updated in part from various data sources, for example by a patch operation using, for example, the JSON Patch standard. JSON Patch is a format which describes changes to a document where only part of the document has changed, such that the JSON patch operation can be used to apply changes to the document without having to change the whole document, thereby saving data bandwidth.)
Song disclose a wildcard character (Song [0154] A map element may include a regular expression "regex" to match user agent strings, and a URL reference to match the mapping description file associated with the matching user agents.) (regular expression includes using wildcard)
Dornemann, Hashimoto, Ros and Song are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann, Hashimoto, Ros and Song to modify the Dornemann-Hashimoto-Ros’s system with Song’s teaching. The motivation for doing so would be to use (Song [0154]) regular expression for string match. That improves the efficiency of JSON patch operation.
Regarding Claim 13, Dornemann, Hashimoto, Ros and Song teach
The system of claim 9, wherein the instructions are further configured to: receive a selection of the second cloud environment; detect the second resource configuration for the second cloud environment; and output a description of the second resource configuration to a user. (Hashimoto [0012] a multi-cloud deployment [0057] a software application may be developed in one environment by a team of software engineers before being deployed to another environment where the software application is tested and/or maintained by a separate team of information technology (IT) professionals.[0064] one or more configuration files specifying the configurations to apply to the first information technology infrastructure 130a and/or the second information technology infrastructure 130b as well as one or more corresponding variables. [0129] the user interface may further provide a selection of repositories 2520 at, for example, the version controller 140 from which the information technology infrastructure controller 110 may pull the first configuration file 125a and/or the second configuration file 125b. )
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 14, Dornemann, Hashimoto, Ros and Song teach
The system of claim 13, wherein the instructions are further configured to detect, using at least one test operation, one or more paths of the second resource configuration in the second cloud environment.
Dornemann discloses one or more paths … in the second cloud environment. (Dornemann [0210] modify or transform secondary copies 116 [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.) 
Hashimoto discloses detecting, using at least one test operation (Hashimoto [0064] in order to support the deployment, testing, and/or maintenance of a software application at the first information technology infrastructure  130a, the first information technology infrastructure 130a may be configured based on a first configuration file 125a and/or a second configuration file 125b created respectively. [0115] the information technology infrastructure controller 110 may implement the execution plan 190 based at least on the configurations associated with the execution plan 190 having successfully passed the multitier validation.) the second resource configuration  (Hashimoto  [0130] The directory 2620 may be specified as a relative path from a root of the repository 2510 and set to a subdirectory matching a particular environment)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 15, Dornemann, Hashimoto, Ros and Song teach
The system of claim 9, wherein the instructions are further configured to: receive a selection of the second cloud environment; detect the second resource configuration for the second cloud environment; and select the transformation based on the second resource configuration. 
Dornemann discloses transformation (Dornemann [0210] modify or transform secondary copies 116) the second cloud environment (Dornemann [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.)
Hashimoto discloses a selection of the (Hashimoto [0129] the user interface may further provide a selection of repositories 2520 at, for example, the version controller 140 from which the information technology infrastructure controller 110 may pull the first configuration file 125a and/or the second configuration file 125b.)  the second resource configuration (Hashimoto [0012] a multi-cloud deployment [0057] a software application may be developed in one environment by a team of software engineers before being deployed to another environment where the software application is tested and/or maintained by a separate team of information technology (IT) professionals.[0064] one or more configuration files specifying the configurations to apply to the first information technology infrastructure 130a and/or the second information technology infrastructure 130b as well as one or more corresponding variables.)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 16, Dornemann, Hashimoto, Ros and Song teach
The system of claim 15, wherein the instructions are further configured to detect, using at least one test operation, one or more paths of the second resource configuration in the second cloud environment.
Dornemann discloses in the second cloud environment (Dornemann [0210] modify or transform secondary copies 116 [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.) 
Hashimoto discloses wherein detecting the second resource configuration comprises detecting, using at least one test operation, one or more paths of the second resource configuration (Hashimoto [0064] in order to support the deployment, testing, and/or maintenance of a software application at the first information technology infrastructure  130a, the first information technology infrastructure 130a may be configured based on a first configuration file 125a and/or a second configuration file 125b created respectively. [0115] the information technology infrastructure controller 110 may implement the execution plan 190 based at least on the configurations associated with the execution plan 190 having successfully passed the multitier validation. [0130] The directory 2620 may be specified as a relative path from a root of the repository 2510 and set to a subdirectory matching a particular environment)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 17, Dornemann teaches
A non-transitory computer readable storage medium having computer readable code thereon, the non-transitory computer readable storage medium including instructions configured to cause a computer system to perform operations, comprising: (Dornemann [0004] the VM running on the production client device may be backed up such that the VM can be restored. [0366] one or more computing devices having one or more processors and non-transitory computer-readable memory to operate according to one or more of the systems and/or methods)
extracting a resource snapshot into a memory, wherein the resource snapshot is specific to a first cloud environment,  (Dornemann [0064] Any given computing device comprises one or more processors, as well as corresponding non-transitory computer memory for storing computer programs which are to be executed by the one or more processors. a computing device includes cloud computing resources, which may be implemented as virtual machines. [0081] a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116.)
and the resource snapshot specifies a first resource configuration in the first cloud environment for running an application in the first cloud environment; (Dornemann [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.)
performing a transformation (Dornemann [0210] modify or transform secondary copies 116)
and restoring the application to the second cloud environment from the resource snapshot based on the second resource configuration. (Dornemann [0082] Secondary storage computing devices 106 may index secondary copies 116 (e.g., using a media agent 144), enabling users to browse and restore at a later time and further enabling the lifecycle management of the indexed data.)
Dornemann does not teach transformation comprising a set of JavaScript Object 
Notation (JSON) Patch operations on the resource snapshot, thereby transforming the resource snapshot from the first resource configuration to a second resource configuration for running the application in a second cloud environment, wherein a JSON Patch operation from the set of JSON Patch operations comprises: selecting, using a regular expression, at least a portion of a path in the resource snapshot or a at least a portion of a value in the path in the resource snapshot; and applying the JSON Patch operation using the at least a portion of the path in the resource snapshot or the at least a portion of the value in the path in the resource snapshot; based on the second resource configuration.  
However, Hashimoto teaches 
from the first resource configuration to a second resource configuration for running the application in a second cloud environment (Hashimoto [0012] applying the first set of configurations at the information technology infrastructure may at least a partially achieves a predefined information technology objective comprising one or more of support for a software application, a multi-tier software application, self-service clusters, a software demonstration, a disposable environment, software defined networking, a resource scheduler, and/or a multi-cloud deployment. [0057] a software application may be developed in one environment before being deployed to another environment)
based on the second resource configuration  (Hashimoto [0058] Deploying the software application may require configuring an enterprise's information technology infrastructure to host the software application including, for example, by provisioning, modifying, and/or de-provisioning one or more hardware resources, software resources, network resources, and/or the like. [0065] The first configuration file 125a and the second configuration file 125b may each include a programming code-based representation of the hardware resources 135a, the software resources 135b, and/or the network resources 135c in the information technology infrastructure 130. For example, the first configuration file 125a and/or the second configuration file 125b may be rendered in a configuration language and/or a data interchange language (e.g., JavaScript Object Notation (JSON)) that is human readable and editable as well as machine readable.)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Dornemann-Hashimoto teaches JSON as configuration language and/or a data 
interchange language (Hashimoto [0065]), but Dornemann-Hashimoto does not teach JavaScript Object Notation (JSON) Patch operations.
	However, Ros teaches JavaScript Object Notation (JSON) Patch operations (Ros [0024] The structured state document 14 may be updated in part from various data sources, for example by a patch operation using, for example, the JSONPatch standard. JSONPatch is a format which describes changes to a document where only part of the document has changed, such that the JSON patch operation can be used to apply changes to the document without having to change the whole document, thereby saving data bandwidth.)
Dornemann, Hashimoto and Ros are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann, Hashimoto and Ros to modify the Dornemann-Hashimoto’s system with Ros’ teaching. The motivation for doing so would be to have (Ros [0024]) JSON patch operation can be used to apply changes to the document without having to change the whole document, thereby saving data bandwidth.
Dornemann-Hashimoto-Ros does not teach wherein a JSON Patch operation from the set of JSON Patch operations comprises: selecting, using a regular expression, at least a portion of a path in the resource snapshot or a at least a portion of a value in the path in the resource snapshot; and applying the JSON Patch operation using the at least a portion of the path in the resource snapshot or the at least a portion of the value in the path in the resource snapshot;
However, Song teaches using a regular expression, at least a portion of a value (Song [0154] A map element may include a regular expression "regex" to match user agent strings, and a URL reference to match the mapping description file associated with the matching user agents.)
Dornemann, Hashimoto, Ros and Song are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann, Hashimoto, Ros and Song to modify the Dornemann-Hashimoto-Ros’s system with Song’s teaching. The motivation for doing so would be to use (Song [0154]) regular expression for string match. That improves the efficiency of JSON patch operation.
Regarding Claim 18, Dornemann, Hashimoto, Ros and Song teach
The non-transitory computer-readable storage medium of claim 17, the operations further comprising: determining, using at least one test operation, that performance of the transformation succeeded, wherein the at least one test operation detects that the resource snapshot is formatted in the second resource configuration; and wherein restoring the application to the second cloud environment comprises restoring the application to the second cloud environment in response to determining that the performance of the transformation succeeded.  
Dornemann discloses performance of the transformation (Dornemann [0210] modify or transform secondary copies 116) and wherein restoring the application to the second cloud environment comprises restoring the application to the second cloud environment (Dornemann  [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.) 
Hashimoto discloses determining, by the processor, that performance of the … succeeded (Hashimoto [0064] in order to support the deployment, testing, and/or maintenance of a software application at the first information technology infrastructure  130a, the first information technology infrastructure 130a may be configured based on a first configuration file 125a and/or a second configuration file 125b created respectively. [0115] the information technology infrastructure controller 110 may implement the execution plan 190 based at least on the configurations associated with the execution plan 190 having successfully passed the multitier validation.)
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Regarding Claim 19, Dornemann, Hashimoto, Ros and Song teach
The non-transitory computer-readable storage medium of claim 17, wherein another JSON Patch operation from the set of JSON Patch operations in the transformation includes a path reference or a value reference with a wildcard character.  
Dornemann discloses transformation (Dornemann [0210] modify or transform secondary copies 116) and a path reference or a value reference (Dornemann [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.)
Hashimoto discloses configuration file with JSON notation (Hashimoto [0065] The first configuration file 125a and the second configuration file 125b may each include a programming code-based representation of the hardware resources 135a, the software resources 135b, and/or the network resources 135c in the information technology infrastructure 130. For example, the first configuration file 125a and/or the second configuration file 125b may be rendered in a configuration language and/or a data interchange language (e.g., JavaScript Object Notation (JSON)) that is human readable and editable as well as machine readable.)
Ros discloses another JSON Patch operation from the set of JSON Patch operations (Ros [0024] The structured state document 14 may be updated in part from various data sources, for example by a patch operation using, for example, the JSON Patch standard. JSON Patch is a format which describes changes to a document where only part of the document has changed, such that the JSON patch operation can be used to apply changes to the document without having to change the whole document, thereby saving data bandwidth.)
Song disclose a wildcard character (Song [0154] A map element may include a regular expression "regex" to match user agent strings, and a URL reference to match the mapping description file associated with the matching user agents.) (regular expression includes using wildcard)
Dornemann, Hashimoto, Ros and Song are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann, Hashimoto, Ros and Song to modify the Dornemann-Hashimoto-Ros’s system with Song’s teaching. The motivation for doing so would be to use (Song [0154]) regular expression for string match. That improves the efficiency of JSON patch operation.
Regarding Claim 20, Dornemann, Hashimoto, Ros and Song teach
The non-transitory computer-readable storage medium of claim 17, the operations further comprising: receiving a selection of the second cloud environment; detecting, using at least one test operation, the second resource configuration for the second cloud environment, wherein the at least one test operation detects one or more paths of the second resource configuration in the second cloud environment; and outputting a description the second resource configuration to a user.
Dornemann discloses the second cloud environment (Dornemann [0273] an enterprise implementing a cloud production computing environment can add VM client computing devices, backups and restores are achieved transparently, where the new VMs simply write to and read from the designated NFS path.) 
Hashimoto discloses receiving a selection (Hashimoto [0129] the user interface may further provide a selection of repositories 2520 at, for example, the version controller 140 from which the information technology infrastructure controller 110 may pull the first configuration file 125a and/or the second configuration file 125b. ) detecting, using at least one test operation (Hashimoto [0064] in order to support the deployment, testing, and/or maintenance of a software application at the first information technology infrastructure  130a, the first information technology infrastructure 130a may be configured based on a first configuration file 125a and/or a second configuration file 125b created respectively. [0115] the information technology infrastructure controller 110 may implement the execution plan 190 based at least on the configurations associated with the execution plan 190 having successfully passed the multitier validation.) the second resource configuration  (Hashimoto [0130] The directory 2620 may be specified as a relative path from a root of the repository 2510 and set to a subdirectory matching a particular environment) and output a description of the second resource configuration to a user. (Hashimoto [0129] the user interface may further provide a selection of repositories 2520 at, for example, the version controller 140 from which the information technology infrastructure controller 110 may pull the first configuration file 125a and/or the second configuration file 125b. )
Dornemann and Hashimoto are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dornemann and Hashimoto to modify the Dornemann’s system with Hashimoto’s teaching. The motivation for doing so would be to have (Hashimoto [0057-0058]) application deployed from one environment to another with specific configuration file.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI MA/Examiner, Art Unit 2135     

                                                                                                                                                                                                      /GAUTAM SAIN/          Primary Examiner, Art Unit 2135